Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1, line 21 is objected to because of the following informalities:  “a common inlet when viewed” should be - -a common inlet of the inlets when viewed- -.  Appropriate correction is required.
Claim 6, line 3-4 is objected to because of the following informalities:  “a second opening connecting the air chamber and one of the plurality of mixing passages” should be - -a second opening, forming the inlet of one of the plurality of mixing passages, connecting the air chamber and the one of the plurality of mixing passages- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dinu et al (US 20060000216).

    PNG
    media_image1.png
    524
    645
    media_image1.png
    Greyscale

Annotated Figure 5 of Dinu et al (US 20060000216)

Regarding claim 1, Dinu discloses a combustor (Figure 1; 10), comprising: 
a casing (Figure 1; 12, 14, 20 and Figure 5; 30, 32, 50) having an air chamber (The chamber from Figure 1; 18 to Figure 3; 46.  Paragraph 0015) filled with air (The air chamber is filled with air) inside the casing (Paragraph 0015); 
a plurality of mixing passage forming members (Figure 3; 48) defining a plurality of mixing passages (The mixing passages formed by Figure 3; 48), respectively, each of the plurality of mixing passages being connected at an inlet side (The side with Figure 3; 46) to the air chamber and at an outlet side (The right side of Figure 3; 48) to a combustion chamber (The catalyst and burn-out zone of Paragraph 0002), and each of the plurality of mixing (Figure 3; 46) formed at the inlet side of a corresponding mixing passage (The corresponding Figure 3; 48) of the plurality of mixing passages so as to communicate with the air chamber (Paragraph 0015); and 
a plurality of fuel nozzles (The structure defining Figure 5; 64.  For clarification this structure consists of Figure 5; 50 and Annotated Figure 5; labeled plate) disposed inside the air chamber, each of the plurality of fuel nozzles having a fuel injection hole (Figure 5; 66), positioned upstream of the inlet of a corresponding mixing passage (The corresponding Figure 5; 48) forming member of the plurality of mixing passage forming members, for injecting fuel (The fuel from the fuel injection hole) downstream, 
wherein: 
the casing has a fuel chamber (Figure 5; 60) for storing the fuel inside the casing, the fuel chamber being formed between the air chamber and the combustion chamber;
a first fuel nozzle (The first fuel nozzle that feeds Annotated Figure 5; labeled first injection hole) of the plurality of fuel nozzles is adjacent to a second fuel nozzle (The second fuel nozzle that feeds Annotated Figure 5; labeled second injection hole) of the plurality of fuel nozzles; and 
the fuel injection hole of the first fuel nozzle and the fuel injection hole of the second fuel nozzle are directed to a common inlet (The common Figure 5; 46 fed by Annotated Figure 5; labeled first and second injection hole) of the inlets when viewed from upstream to downstream along an axial direction (The axial direction of the casing) of the casing.
Regarding claim 6, Dinu discloses the invention as claimed.
Dinu further discloses a  porous plate (Figure 5; 30, 32, 50, and Annotated Figure 5; labeled plate form a porous plate) separating the air chamber from the fuel chamber, the porous plate having a first opening (Annotated Figure 5; labeled first opening) connecting the air chamber and the fuel chamber and a second opening (Annotated Figure 5; labeled second opening which forms 46 for one of the mixing passages), forming the inlet of one of 
wherein: 
one of the plurality of fuel nozzles has a bottomed cylindrical shape (Each fuel nozzle has a cylindrical shape because Figure 5; 54 and 52 are screwed together.  Paragraph 0018) with a closed end (The portion of the fuel nozzle to the right of and including Annotated Figure 5; labeled closed end) and an open end (The end of the fuel nozzle with Figure 5; 66), and 
the open end of the one of the plurality of fuel nozzles is connected to the first opening of the porous plate.

Claim(s) 1, 4, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh et al (US 20130232979).

    PNG
    media_image2.png
    317
    485
    media_image2.png
    Greyscale

Annotated Figure 8 of Singh et al (US 20130232979)

Regarding claim 1, Singh discloses a combustor (Figure 2; 20), comprising: 
(Figure 2; 44) having an air chamber (The chamber for Figure 2; 74 which extends to and includes Figure 8; 146, 228) filled with air (The air chamber is filled with air) inside the casing; 
a plurality of mixing passage forming members (The portion of Figure 2; 68 downstream of Figure 8; 146, 228.  For clarification Annotated Figure 8; labeled mixing passage forming member) defining a plurality of mixing passages (The plurality of mixing passages formed by Annotated Figure 8; labeled mixing passage forming member), respectively, each of the plurality of mixing passages being connected at an inlet side (The left side of Annotated Figure 8; labeled mixing passage forming member) to the air chamber and at an outlet side (The side of Figure 8; 68 with 156) to a combustion chamber (Figure 2; 54), and each of the plurality of mixing passage forming members having an inlet (Annotated Figure 8; labeled inlet) formed at the inlet side of a corresponding mixing passage (The corresponding mixing passage) of the plurality of mixing passages so as to communicate with the air chamber; and 
a plurality of fuel nozzles (Figure 8; 146, 228) disposed inside the air chamber, each of the plurality of fuel nozzles having a fuel injection hole (Each hole formed by Figure 8; 146, 228), positioned upstream of the inlet of a corresponding mixing passage (The corresponding mixing passage forming member) forming member of the plurality of mixing passage forming members, for injecting fuel (The fuel from the fuel injection hole) downstream, 
wherein: 
the casing has a fuel chamber (Figure 5; 66) for storing the fuel inside the casing, the fuel chamber being formed between the air chamber and the combustion chamber;
a first fuel nozzle (Figure 8; 146) of the plurality of fuel nozzles is adjacent to a second fuel nozzle (Figure 8; 228) of the plurality of fuel nozzles; and 
the fuel injection hole of the first fuel nozzle and the fuel injection hole of the second fuel nozzle are directed to a common inlet (The common inlet fed by Figure 8; 146 and 228) of  when viewed from upstream to downstream along an axial direction (The axial direction of the casing) of the casing.
Regarding claim 4, Singh discloses the invention as claimed.
Singh further discloses wherein the fuel injection holes of the plurality of fuel nozzles are arranged at even intervals in a circumferential direction (Figure 12 shows the fuel injection holes arranged at even intervals in a circumferential direction of the common inlet) of the common inlet.
Regarding claim 10, Singh discloses the invention as claimed.
Singh further discloses a gas turbine (Figure 1; 16), comprising: 
the combustor according to claim 1; 
a compressor (Figure 1; 18) for compressing the air to be supplied to the combustor (Paragraph 0025); and 
a turbine (Figure 1; 22) configured to be driven by a combustion gas (The combustion products of Paragraph 0025) discharged from the combustion chamber of the combustor.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814. The examiner can normally be reached Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN KANG/Examiner, Art Unit 3741